     Case 3:19-cv-01835-M Document 11 Filed 10/28/19                Page 1 of 2 PageID 73


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No. 3:19-cv-01835-M
                                                 )
v.                                               )
                                                 )
JOHN DOE infringer using                         )
IP address 76.233.254.89,                        )
                                                 )
       Defendant.                                )
                                                 )

                         PLAINTIFF’S NOTICE OF VOLUNTARY
                      DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe, subscriber

assigned IP address 76.233.254.89. (“Defendant”) through his counsel. Pursuant to the settlement

agreement’s terms, Plaintiff hereby voluntarily dismisses John Doe from this action with prejudice.

Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s

Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

       Dated: October 28, 2019.
                                                     Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     Paul S. Beik
                                                     Texas Bar No. 24054444
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF



                                                1
    Case 3:19-cv-01835-M Document 11 Filed 10/28/19               Page 2 of 2 PageID 74


                                CERTIFICATE OF SERVICE
       I hereby certify that, on October 28, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                   By: /s/ Paul S. Beik
                                                   PAUL S. BEIK




                                               2
